Exhibit 10.1

AMENDMENT TO AND TERMINATION OF CHANGE IN CONTROL AGREEMENT

This amendment (“Amendment”) and Termination (“Termination”) entered into as of
the 18th day of August, 2006 among Sizeler Property Investors, Inc., a Maryland
corporation qualified as a real estate investment trust (“SPI”), with principal
offices at 2542 Williams Boulevard Kenner, Louisiana, Guy M. Cheramie an
individual residing in New Orleans, Louisiana (“Executive”) and Revenue
Properties (Sizeler) Inc., a Maryland corporation (“Merger Sub” and together
with SPI and Executive, the “Parties” and each a “Party”).

RECITALS

WHEREAS, Executive and SPI have entered into a Change in Control Agreement dated
as of May 11, 2005 (the “Change in Control Agreement”) providing for certain
rights and obligations as set forth therein including with respect to the
occurrence of a Change in Control (as defined therein) of SPI. All used but
undefined terms herein shall have the meanings ascribed to them in the Change in
Control Agreement;

WHEREAS, Revenue Properties Company Limited, a corporation formed under the laws
of Ontario (“Acquiror”), Merger Sub which is indirectly owned by Acquiror, and
SPI are executing and delivering, immediately after the execution and delivery
of this Amendment and Termination, an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”) providing for a merger of SPI with and
into Merger Sub, with Merger Sub surviving, upon the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, the Parties desire to confirm certain understandings concerning the
effect of the Change in Control on the Executive’s employment with SPI.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein and such other valuable
consideration, the Parties intending to be legally bound agree as follows:

1. NO ADVERSE CIRCUMSTANCES. SPI and the Executive hereby acknowledge and agree
that consummation of the Merger (as defined under the Merger Agreement), shall
not in and of itself constitute Adverse Circumstances under the Change in
Control Agreement.

2. ADDITIONAL PAYMENT OBLIGATIONS. A new Section 6.8 is added to the Change in
Control as follows:

Notwithstanding Section 4, SPI shall pay Executive the amounts described in
Sections 4.2.1 through 4.2.5 and Section 6 in a lump sum on the day which is 6
months and one day after the closing of an agreement which effectuates a Change
in Control.



--------------------------------------------------------------------------------

3. TERMINATION. The Change in Control Agreement is terminated effective as of
one day after the consummation of the Merger and the Executive will continue to
provide services to SPI on an at will basis.

4. GOVERNING LAW. This Amendment and Termination shall be governed by, and
construed in accordance with, the laws of the State of Maryland without regard
to conflicts of law provisions thereof.

5. COUNTERPARTS; FACSIMILE. This Amendment and Termination may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. This Amendment and Termination may be executed by
facsimile signatures of the Parties hereto.

[SIGNATURE PAGES TO FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Letter has been duly executed and delivered by the duly
authorized officers of the parties as of the date first written above.

 

SIZELER PROPERTY INVESTORS, INC. By:  

/s/ Mark M. Tanz

Name:   Mark M. Tanz Title:   Chairman REVENUE PROPERTIES (SIZELER) INC. By:  

/s/ K. (Rai) Sahi

Name:   K. (Rai) Sahi Title:   Chairman & CEO GUY M. CHERAMIE

/s/ Guy M. Cheramie

Printed Name: Guy M. Cheramie

 

3